PRECEDENTIAL
                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                      ______

                                         No. 08-3874
                                           ______

                              MUHAMMAD SAEED MALIK,

                                            Petitioner

                                               v.

                   ATTORNEY GENERAL OF THE UNITED STATES,

                                            Respondent
                                            ______

                              On Petition for Review from an
                         Order of the Board of Immigration Appeals
                                 (Board No. A46-964-203)
                       Immigration Judge: Honorable Mirlande Tadal
                                          ______

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   September 23, 2011

          Before: FISHER, HARDIMAN and GREENAWAY, Jr., Circuit Judges.
                                ____________

                              ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed October 4,
2011, be amended as follows:

         Page 3, lines 2-3 (the last sentence before Section I), which read:
               We will dismiss the petition for review.

         shall read:
                 We will deny the petition for review.

                                            By the Court,


                                            /s/ D. Michael Fisher
                                            Circuit Judge
Dated:          October 7, 2011
MB/cc:   M. Anne Hannigan, Esq.
         Gopal T. Kukreja, Esq.
         Daniel I. Smulow, Esq.
         Paul F. Stone, Esq.